Exhibit 99.1 Coffee Holding Company Reports Fiscal Second Quarter 2015 Results STATEN ISLAND, New York – June 11, 2015 – Coffee Holding Co., Inc. (NASDAQ: JVA) (Coffee Holding), a leading wholesale coffee dealer and roaster, reported financial results for its fiscal second quarter ended April 30, 2015. Fiscal Q2 2015 Financial Results Net sales in the fiscal second quarter of 2015 increased 19% to $30.3 million compared to $25.4 million in the same year-ago quarter. The increase was due to growth across all three of the company’s core business operations, which include its green coffee, private label, and branded products business. Gross profit in the second quarter was ($1.1) million compared to $4.0 million in the year-ago quarter, primarily driven by losses from the company’s hedging activities, which include options and futures contracts entered into earlier this year that were subsequently liquidated during thefiscal second quarter. The net loss from this liquidation totaled $3.3 million or ($0.53) per diluted share. Selling and administrative and officers’ salaries in the fiscal second quarter were $2.1 million compared to $1.9 million in the year-ago quarter. As a percentage of revenues, SG&A declined 50 basis points to 6.8% compared to 7.3% in the year-ago quarter. Net loss in the fiscal second quarter was $2.1 million or ($0.33) per diluted share, compared to net income of $1.3 million or $0.19 per diluted share in the year-ago quarter. The loss was due to the aforementioned losses from the company’s hedging activities. At April 30, 2015, cash totaled $3.6 million compared to $3.8 million at October 31, 2014. Total debt was $5.8 million at April 30, 2015 compared to $2.5 million at October 31, 2014. Management Commentary “Despite the continued industry decline in coffee commodity prices during the second quarter, we maintained our top-line momentum with our second consecutive quarter of year-over-year revenue growth,” said Andrew Gordon, President & CEO of Coffee Holding. “These results were driven by strong performance across all three of our core business operations, including specialty green coffee distribution and sales of private label and branded products. “As part of our long-term strategic growth plan introduced in April, we have significantly reduced our hedging and trading activities to focus on our core operations. However, we realized losses during the quarter associated with certain futures contracts that we had entered into prior to initiating this plan. With these trading losses behind us, we expect to move forward with more favorable coffee prices and return to profitability.” “Just last month, we officially launched our Teton Tea offering,” continued Mr. Gordon. “This collection includes an array of high quality specialty teas and proprietary blends for roasters and retailers. We’ve received initial strong interest and positive feedback from many of our current customers, and expect this complementary product offering to eventually provide another significant revenue stream. We have also commenced sales of our Café Caribe label into Stop & Shop, a large retail grocery chain with more than 275 locations throughout New England, New York and New Jersey. With ample room for growth through our core operations and new product offerings, we plan to capitalize on these market opportunities and drive value for our clients and shareholders alike.” Conference Call Coffee Holding President & CEO Andrew Gordon will host the earnings call, followed by a question and answer period. Date: Thursday, June 11, 2015 Time: 2:00 p.m. Eastern time (11:00 a.m. Pacific time) Toll-free dial-in number: 1-888-438-5525 International dial-in number: 1-719-457-1035 Conference ID: 1863312 1 Please call the conference telephone number 5-10 minutes prior to the start time. An operator will register your name and organization. If you have any difficulty connecting with the conference call, please contact Liolios Group at 1-949-574-3860. A replay of the conference call will be available after 5:00 p.m. Eastern time on the same day through June 18, 2015. Toll-free replay number: 1-877-870-5176 International replay number: 1-858-384-5517 Replay ID: 1863312 About Coffee Holding Coffee Holding Co., Inc. (NASDAQ: JVA) is a leading integrated wholesale coffee dealer and roaster, and one of the few coffee companies that offers a broad array of coffee products across the entire spectrum of consumer tastes, preferences and price points. A family-operated business for three generations, Coffee Holding has remained profitable through varying cycles of the coffee industry and economy. The company's private label and branded coffee products are sold throughout the United States, Canada and abroad to supermarkets, wholesalers, and individually owned and multi-unit retail customers. For more information, please visit www.coffeeholding.com. Forward-Looking Statements Any statements that are not historical facts contained in this release are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, including statements regarding demand and sales of Don Manuel(R) coffee.We have based these forward-looking statements upon information available to management as of the date of this release and management’s expectations and projections about certain future events.It is possible that the assumptions made by management for purposes of such statements may not materialize.Actual results may differ materially from those projected or implied in any forward-looking statements.Such statements may involve risks and uncertainties, including but not limited to those relating to product demand, coffee prices, pricing of our products, market acceptance, the effect of economic conditions, intellectual property rights, the outcome of competitive products, risks in product development, the results of financing efforts, the ability to complete transactions, and other factors discussed from time to time in the Company’s Securities and Exchange Commission filings.The Company undertakes no obligation to update or revise any forward-looking statement for events or circumstances after the date on which such statement is made. Company Contact Coffee Holding Co., Inc. Andrew Gordon President & CEO 718-832-0800 Investor Relations Liolios Group Inc. Sean Mansouri or Cody Slach 949-574-3860 JVA@liolios.com 2 COFFEE HOLDING CO., INC. CONDENSED CONSOLIDATED BALANCE SHEETS APRIL 30, 2, 2014 April 30, 2015 October 31, 2014 (Unaudited) - ASSETS - CURRENT ASSETS: Cash $ $ Accounts receivable, net of allowances of $144,000 for 2015 and 2014 Inventories Prepaid green coffee Prepaid expenses and other current assets Prepaid and refundable income taxes Due from broker - Deferred income tax asset TOTAL CURRENT ASSETS Machinery and equipment, at cost, net of accumulated depreciation of $3,975,074 and $3,704,802 for 2015 and 2014, respectively Customer list and relationships, net of accumulated amortization of $37,500 and $33,750 for 2015 and 2014, respectively Trademarks Goodwill Equity method investment Deposits and other assets TOTAL ASSETS $ $ - LIABILITIES AND STOCKHOLDERS’ EQUITY - CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Line of credit Due to broker - Income taxes payable - TOTAL CURRENT LIABILITIES 11, 248,495 Deferred income tax liabilities Deferred rent payable Deferred compensation payable TOTAL LIABILITIES STOCKHOLDERS’ EQUITY: Coffee Holding Co., Inc. stockholders’ equity: Preferred stock, par value $.001 per share; 10,000,000 shares authorized; no shares issued and outstanding - - Common stock, par value $.001 per share; 30,000,000 shares authorized, 6,456,316 shares issued; 6,215,894 shares outstanding for periods ended April 30, 2015 and October 31,2014, respectively Additional paid-in capital Retained earnings Less: Treasury stock, 240,422 common shares, at cost for 2015 and 2014 ) ) Total Coffee Holding Co., Inc. Stockholders’ Equity Non-controlling interest TOTAL EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ 3 COFFEE HOLDING CO., INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Six Months Ended April 30, Three Months Ended April 30, NET SALES $ COST OF SALES (including $14.9 and $9.1 million of related party costs for the six months ended April 30, 2015 and 2014, respectively. Including $5.1 and $4.1 million for the three months ended April 30, 2015 and 2014, respectively.) GROSS PROFIT (LOSS) ) OPERATING EXPENSES: Selling and administrative Officers’ salaries TOTAL (LOSS) INCOME FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest income Gain (loss) from equity method investment ) ) 93 Interest expense ) TOTAL ) ) ) (LOSS) INCOME BEFORE PROVISION FOR INCOME TAXES AND NON-CONTROLLING INTEREST IN SUBSIDIARY ) ) (Benefit) provision for income taxes ) ) NET (LOSS) INCOME BEFORE NON-CONTROLLING INTEREST IN SUBSIDIARY ) ) Less: Net (income) attributable to the non-controlling interest ) NET (LOSS) INCOME ATTRIBUTABLE TO COFFEE HOLDING CO., INC. $ ) $ $ ) $ Basic (loss) earnings per share $ ) $ $ ) $ Diluted (loss) earnings per share $ ) $ $ ) $ Weighted average common shares outstanding: Basic Diluted 4 COFFEE HOLDING CO., INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED APRIL 30, 2 (Unaudited) OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss)income to net cash (used in)provided by operating activities: Depreciation and amortization Unrealized gain on commodities ) ) (Gain) loss on equity method investment ) 89 Deferred rent Deferred income taxes ) Changes in operating assets and liabilities: Accounts receivable Inventories ) Prepaid expenses and other current assets ) Prepaid green coffee Prepaid and refundable income taxes ) Accounts payable and accrued expenses ) ) Income taxes payable ) Net cash (used in) provided by operating activities ) INVESTING ACTIVITIES: Purchases of machinery and equipment ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES: Advances under bank line of credit Principal payments under bank line of credit ) ) Payment of dividend ) ) Net cash provided by (used in) financing activities ) NET (DECREASE) INCREASE IN CASH ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW DATA: Interest paid $ $ Income taxes paid $ $ 5
